Citation Nr: 0737909	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  03-27 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of an 
incision with drainage of inguinal nodes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The veteran had active service from December 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a Regional Office (RO) rating decision 
of July 2002, which denied service connection for a hernia, 
in part, on the basis that although the veteran was treated 
with incision and drainage of a right inguinal node, there 
was no evidence of a hernia.  Subsequently, in November 2002, 
the veteran submitted a statement saying he wished to 
withdraw his appeal for service connection for a hernia and 
initiate an appeal on the issue of service connection for an 
inguinal adenopathy with incision and drainage of nodes.

The veteran sufficiently identified the disability for which 
he is claiming service connection in the course of initiating 
his appeal and, therefore, the appeal properly dates from the 
July 2002 rating decision.  In October 2004, the Board 
remanded the claim to the RO, via the Appeals Management 
Center (AMC) in Washington, DC., for further development.


FINDING OF FACT

There is no competent evidence of any current existing 
disability regarding the two incision and drainage procedures 
of the right inguinal nodes performed in service.


CONCLUSION OF LAW

A residual disability associated with the incision with 
drainage of inguinal nodes in service is not shown.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of the 
presently claimed disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(a).

If the chronicity provision is not applicable, a claim may 
still be established if the condition observed during service 
or any applicable presumption period still exists, continuity 
of symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).

The veteran primarily claims to manifest residual disability 
in the area of the left groin from a surgical procedure 
performed in service.  He has variously reported to his 
treating VA clinicians that he underwent a "left inguinal 
exploration in 1969 for suspected LIH [left inguinal 
hernia)" or "hernia repair to L inguinal area 30 yr[s] 
ago."  See VA clinical records dated October 14, 2002; 
January 7, 2003; May 21, 2003; May 26, 2003; September 15, 
2003; September 29, 2003; November 3, 2003; February 2, 2004 
and June 15, 2004.  He has also referred to exploratory 
surgery of the right groin.  See VA clinical record dated 
March 11, 2004.

There is no dispute that the veteran received, in service, 
treatment for lymphogranuloma venereum manifested (in part) 
by enlarged inguinal nodes, right greater than left.  He was 
initially treated with antibiotics.  On January 23, 1969, an 
abscess incision and drainage (I&D) procedure was performed 
on a fluctuant, tender mass of the right inguinal node.  On 
June 25, 1969, he underwent an I&D procedure on a large right 
inguinal bubo.  There is no documentation of complications 
from the I&D procedures or that any operative procedure was 
performed in the left inguinal area.  His lymphogranuloma 
venereum apparently resolved as there were no complaints or 
findings contained on the June 1969 separation examination.

Based on the above, the Board must find that the service 
medical records provide, overall, evidence against this 
claim, indicating no residual chronic disorder associated 
with the procedures cited above. 

The dispute in this case involves the nature and extent of 
his residuals from the I&D procedures performed, if any.  At 
the outset, the Board finds that service medical records 
clearly document that two I&D procedures were performed on 
the right inguinal node.  There is no documentation that he 
underwent any surgical procedure of the left inguinal node.  
His assertions of medical transcription error are 
unpersuasive when reading the service medical records in 
their entirety.  

Beyond this fact, in October 2003, the veteran claimed the 
presence of a residual scar on his left side.  However, he 
was unable to identify the scar to a VA examiner during a 
June 14, 2004 consultation.  

Simply stated, the Board now has both service and post-
service medical evidence against the contention that the 
surgical procedure was on the left. 

On review of the record in its entirety, the Board finds by 
overwhelming evidence that the veteran underwent two I&D 
procedures of the right inguinal node in service, but did not 
undergo any surgical procedure in the area of the left 
inguinal node.

The distinction between right and left in this case is 
significant.  The veteran's private medical records first 
reflect evaluations for left lower abdominal pain in December 
2001 and, more specifically, left groin pain in August 2002.  
He enrolled for VA healthcare in September 2002 requesting 
treatment for left-sided groin pain.  

In October 2002, he variously reported the onset of left 
groin pain as "2-3 years" and "for 3-4 years."  Such a 
statement by the veteran himself at this time provides highly 
probative evidence against his own claim.        

Extensive evaluations have demonstrated the existence of 
bilateral hydroceles and cystic areas of both epididymis.  
However, an etiology for his left groin pain has not been 
directly identified.  VA clinicians have considered a 
multitude of possible causes, to include post-surgical 
neuropathic incisional pain due to scarring.  This assessment 
of post-surgical incisional pain holds no probative value 
supportive of the claim as it is based on an incorrect 
factual premise that the veteran underwent a surgical 
procedure in the left inguinal area.  See Grover v. West, 12 
Vet. App. 109, 113 (1999) (examiner reference to foot 
fracture in service, which was not shown by service medical 
records, cannot be considered as competent evidence 
supportive of the claim); Reonal v. Brown, 5 Vet. App. 458, 
461 (1993) (medical opinion can be rejected if based on an 
incorrect factual basis); Swann v. Brown, 5 Vet. App. 229 
(1993) (doctor opinions based entirely on history provided by 
claimant can be no better than facts alleged by the 
claimant).

A VA examiner in March 2003, upon review of the entire claims 
folder, concluded that two I&D procedures were performed in 
the right groin area during service.  The examiner found no 
evidence of recurrence of the right inguinal condition.  The 
examiner also found that no anatomical relationship existed 
between the current complaint of left groin pain and the 
prior history of I&D of abscess on the opposite right groin 
area.  This opinion is more highly probative evidence against 
the claim.

A VA examiner in May 2005, upon review of the entire claims 
folder, found no evidence of a surgical scar on either 
inguinal area.  There were also no scarring characteristics 
such as muscle loss, attachment of the skin or healing 
abnormalities.  The examiner further found no evidence of 
hernia or swollen lymph nodes in either inguinal area.  It 
was noted that an etiology to his complaints of pain had not 
been found in the clinical setting.  This opinion is also 
highly probative evidence against the claim.

A VA psychiatric examiner in November 2005, upon review of 
the entire claims folder, found that the veteran's report of 
inguinal pain might be the product of malingering.  This 
opinion is consistent with an April 2004 VA clinician 
assessment that the veteran's pain may be psychogenic in 
nature.  This is probative evidence that weighs against the 
claim before the Board at this time.

The veteran's description of pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  He has provided conflicting accounts 
as to the onset of his left groin pain, and whether he has 
experienced recurrent right inguinal area pain since service.  
The Board places greater probative weight to his denial of 
symptomatology on his July 1969 separation examination and 
his initial report to a VA examiner, in October 2002, that 
his pain symptoms began several years previous.  These 
statements are more consistent with the overall record.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (noting that 
a significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim).  The medical evidence, which 
is unable to locate a surgical scar in the left inguinal 
area, holds greater probative weight than the veteran's 
unsubstantiated lay observation.  His own self-diagnosis 
holds no probative in support of his claim as he is not shown 
to possess the requisite training to speak to medical issues 
outside of lay observation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1994); 38 C.F.R. § 3.159(a).

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for residuals of incision with drainage of 
inguinal nodes.  The Board stresses that medical examination 
is unable to detect any visible scar from the I&D procedures 
performed or symptomatic manifestations of scarring to find 
the existence of a current disability.  See Chelte v. Brown, 
10 Vet. App. 268, 271-72 (1997).  Quite simply, there is no 
competent evidence of any current existing disability 
regarding the two I&D procedures of the right inguinal nodes 
performed in service.  The Board finds that the veteran's lay 
statements are outweighed by the service and post-service 
medical record.  The claim of service connection, therefore, 
must be denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Pre-adjudicatory RO letters in December 2001 and March 2002 
informed the veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  He was specifically advised to 
provide information describing additional evidence or to send 
the evidence itself to the RO.  Significantly, his letter 
advised him to provide "medical diagnosis of a current 
disability" which is the dispositive issue in this case.  A 
November 2004 RO letter specifically advised him to submit 
"any evidence or information you may have pertaining to your 
claim."  (emphasis original).  The claim was subsequently 
readjudicated in an April 2006 Supplemental Statement of the 
Case curing any potential notice defects.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006)

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication.  As 
indicated above, the initial pre-adjudicatory RO letter 
specifically advised the veteran of the need to submit 
medical evidence of a current disability.  The veteran has 
identified all relevant private records and has submitted to 
VA examination to demonstrate the existence of a current 
disability.  He has been unable to locate the existence of 
residual scarring to VA clinicians.  Overall, he has had 
ample time and opportunity to present medical evidence of a 
current disability in support of his claim.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has obtained the veteran's service medical records as well 
as all available private and VA treatment records.  Several 
VA examinations, based upon review of the claims folder, were 
provided in an effort to substantiate his claim.  Those 
examination reports include medical opinion based upon an 
accurate recitation of the facts in the case.  The evidence 
of record is sufficient to decide the case, and there is no 
reasonable possibility that any further assistance to the 
veteran would be capable of substantiating his claim.

ORDER

Service connection for residuals of incision with drainage of 
the inguinal nodes is denied.


____________________________________________
JOHN CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


